IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-121-CV



TEXAS EMPLOYMENT COMMISSION,

	APPELLANT

vs.



ADVANCE'D TEMPORARIES, INC., FORMERLY KNOWN AS WILLIAMS,
DUFF & ASSOCIATES, INC. DBA ADVANCE'D TEMPORARIES,


	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 93-13002, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed motions to dismiss this appeal.  The motions are granted. 
Tex. R. App. P. 59(a)(1).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Appeal Dismissed on Appellant's and Appellee's Motions
Filed:  May 18, 1994
Do Not Publish